842 F.2d 334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Louis Anthony WILBON, Petitioner-Appellant,v.Dale FOLTZ, Warden, Respondent-Appellee.
No. 87-1081.
United States Court of Appeals, Sixth Circuit.
March 29, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and COOK, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Appellant filed a 28 U.S.C. Sec. 2254 habeas corpus petition challenging his conviction of obtaining property by false pretenses and being a habitual offender.  The magistrate filed a report and recommendation to which objections were filed.  The district court adopted the magistrate's report and recommendation and denied the habeas corpus petition after making a de novo review.


4
Upon review, it is ORDERED that the district court's decision be affirmed for the reasons stated in the magistrate's August 4, 1987, report and recommendation as adopted by the district court on September 17, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation